Citation Nr: 0207767	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  94-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected death pension benefits in the amount of 
$21,872.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1960 to August 
1964, he died in December 1987.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1993 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Committee on Waivers and Compromises (Committee) in 
Albuquerque, New Mexico, denying a waiver of recovery of an 
overpayment in the amount of $24,103.

Historically, in July 1993, the appellant, via her attorney 
at that time, questioned the validity of the indebtedness 
amount.  In July 1993, the Debt Management Center confirmed 
the validity of the debt.  In September 1993, the attorney 
requested a waiver of overpayment and indicated that the 
appellant had been unemployed on numerous occasions since her 
husband's death.  In October 1993, the Committee denied the 
waiver request, and the appellant appealed.

In February 1996, the Board remanded the matter to obtain 
additional evidentiary development and to verify the validity 
of the appellant's indebtedness amount.  Upon review of 
additional evidence submitted by the appellant, in July 2001, 
the Committee determined that the debt had been properly 
created and made an adjustment to reduce the overpayment 
amount based on the evidence of record.  The amended award 
reduced the overpayment by $2,231, leaving a balance of 
$21,872.  As such, the overpayment amount at issue is as 
listed on the title page.  

It is also noted that thus far the appellant has not 
disagreed with the July 2001 administrative decision, holding 
that the debt was properly created and amending the 
indebtedness amount.  See VA letter dated July 17, 2001 and 
supplemental statement of the case issued July 27, 2001.  
Consideration of waiver, and challenges to the validity of 
the debt, are separate appealable issues.  As the appellant 
has not appealed the validity of the debt determination, no 
additional action on that matter is warranted at this time.



FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining information and evidence necessary to substantiate 
her claim.

2.  In February 1988, VA notified the appellant that death 
pension benefits had been awarded, which were based on 
countable family income.  

3.  On multiple Eligibility Verification Reports (EVR's) 
dated from 1987 through 1992, the appellant indicated that 
she did not receive an annual income, including earned wages.

4.  In April 1993, VA terminated death pension benefits 
retroactive to December 1, 1987, based upon unreported income 
and a retroactive review, showing an overpayment of $24,103.  

5.  In July 2001, the overpayment amount was amended and 
reduced by $2,231, leaving a balance of $21,872.  

6.  The appellant's overpayment was created by her 
intentional failure to accurately report her earned income, 
for the purpose of retaining eligibility for VA benefits at a 
rate to which she was not entitled and at the expense of the 
government.


CONCLUSION OF LAW

Entitlement to a waiver of recovery of the overpayment of 
death pension benefits in the original amount of $21,872 is 
denied.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 1.963(a), 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify a 
claimant and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a claimant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
appellant.  A Committee decision apprised the appellant of 
the reasons and bases for the VA decision.  A statement of 
the case, and supplemental statements of the case apprised 
her of the law applicable in adjudicating the appeal.  There 
is no indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
appellant of the information and evidence necessary to 
substantiate her claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the appellant's Eligibility Verification 
Reports (EVR), statements made on appeal, as well as VA 
notification letters.  The appellant has not indicated that 
there is outstanding evidence which would serve to 
substantiate her claim.  In light of the evidence of record, 
the Board finds that no practical benefit would be served to 
the appellant by delaying appellate adjudication of this 
appeal.  Further development is inappropriate where there is 
no possibility of any benefit flowing to the claimant.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the appellant by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

Law and Regulations

When adjudicating claims, the Board must evaluate the 
pertinent evidence of record and consider all information and 
lay and medical evidence of record in a case before it with 
respect to benefits under laws administered.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, the claimant shall receive the benefit of the doubt.  
38 U.S.C.A. § 5107.  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

There shall be no collection of an overpayment, or any 
interest thereon, which results from participation in a 
benefit program administered under any law by VA when it is 
determined by a Committee that collection would be against 
equity and good conscience.  The term overpayment refers only 
to those benefit payments made to a designated living payee 
or beneficiary in excess of the amount due or to which such 
payee or beneficiary is entitled.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.962.  

Recovery of overpayment of any benefits made under laws 
administered by VA shall not be waived if there is indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

"Bad faith" in general describes an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  
38 C.F.R. § 1.965; see also Richards v. Brown, 9 Vet. 
App. 255 (1996).

Analysis

The RO Committee held that waiver of the appellant's 
indebtedness has been precluded by law based on a finding of 
bad faith.  Accordingly, before the Board may determine 
whether "equity and good conscience" affords a waiver, it 
must also initially determine whether there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
veteran.  If such is found, the Board cannot waive the 
indebtedness by inquiry into "equity and good conscience" 
criteria.  38 U.S.C.A. § 5302; Smith v. Derwinski, 1 Vet. 
App. 267 (1991).  

In this case, the evidence establishes that the appellant 
intentionally failed to report her earned wages in an attempt 
to seek an unfair advantage with knowledge of the likely 
consequences and shows that her actions resulted in a loss to 
the government.  38 C.F.R. § 1.965.  The appellant acted in 
bad faith; thus, entitlement to a waiver of recovery of 
overpayment is precluded by law.  

The record shows that in her December 1987 application for 
benefits, the appellant reported that she had earned $3,000 
since January 1987 and did not expect to receive any 
additional income thereafter.  In February 1988, the RO 
notified the appellant that her claim for death pension 
benefits had been approved effective from December 1, 1987.  
At that time, the RO told the appellant that her rate of VA 
pension was directly related to her family income, and that 
she must notify them immediately if there was any change in 
the status of her income or status of her dependents.  She 
was also told that failure to do so would result in the 
creation of an overpayment.  EVR's thereafter reflect that 
she had no wages from employment in 1988, 1989, 1991, and 
1992. 

In October 1992, the RO notified the appellant that 
verification had been received from Kelly Service, Inc., that 
she had received wages of $1,371.19 beginning in September 
1989 and $733.00 in 1990.  

By EVR received in February 1993, the appellant reported that 
she had received wages from employment of $9,396.98 for the 
period from December 1, 1991, through November 30, 1992, and 
wages of $960 for the period from December 1, 1992, through 
November 30, 1993.  Also of record are the following: a copy 
of the appellant's Form W-2 Wage and Tax Statement for 1990 
indicating that the appellant received $1190.48; a February 
1993 letter from another employer indicating that the 
appellant had earned wages of $10.71 an hour since 1992; a 
financial status report showing that the appellant's monthly 
income totaled $1,128; and the appellant's Federal Income Tax 
reports dated from 1988 to 1992, all showing that she earned 
income during that time period.

The record establishes that from 1987 to 1992, the appellant 
intentionally failed to report her earned wages to VA.  Since 
VA assigned death pension benefits, the VA has provided the 
appellant with notices telling her that her death pension 
benefits award was based on her income, and that she should 
provide immediate notice if there was any change in her 
income or net worth.  Although she was fully and repeatedly 
informed of her duty to report any changes in her financial 
status and fully aware of her working status, during the 
period in question, the appellant signed and completed 
numerous income statements indicating that she was not 
employed and received no income.  It was not until February 
1993 that the appellant acknowledged that she had received 
earned wages.  The Board, therefore, can only find that she 
intentionally failed to report her earned wages.  Farless v. 
Derwinski, 2 Vet. App. 555 (1992).

The appellant asserts that her request for waiver of recovery 
of the indebtedness should be granted.  However, the evidence 
does not substantiate that assertion.  All income 
verification reports asked the claimant for her monthly 
income.  See EVR's dated from 1987 to 1992.  Consistent with 
the VA notices apprising her of this duty, VA regulations 
require that pension recipients notify VA of all 
circumstances which will affect his or her entitlement to 
receive, (including the rate of), the benefit being paid.  
Such notice must be furnished when the recipient acquires 
knowledge that his or her income has changed.  38 C.F.R. 
§ 3.660(a)(1) (2001); see also VA letter dated in January 
1989.  Here, the record substantiates that the appellant knew 
or reasonably should have known that reporting her income was 
essential.   

The evidence establishes that she intentionally failed to 
report her earned wages in an attempt to seek an unfair 
advantage with the knowledge of the likely consequences.  As 
previously noted, the record shows that VA told the appellant 
that her death pension benefit award was based on her income, 
and immediate notice of any change in circumstances was 
required.  VA also told her that failure to report any income 
could result in an overpayment.  The appellant was fully 
aware of the fact that that her failure to accurately report 
her countable income would result in the payment of 
additional pension benefits to which she was not entitled, 
i.e., the creation of an overpayment.  Accordingly, she knew 
the likely consequences of her actions or lack thereof.

Finally, the evidence demonstrates that the appellant's 
actions (or lack thereof) resulted in a loss to the United 
States government.  As previously noted, the appellant has 
received an overpayment of benefits in the amount of $21,872.  
The overpayment derives from an intentional failure to report 
her earned income from 1987 through 1992.  She has received 
additional pension benefits to which she was not entitled at 
the government's expense.  Accordingly, the record shows that 
her actions or lack thereof resulted in a loss to the 
government. 

The Board acknowledges that the appellant is elderly and that 
she may have financial challenges.  However, the Board is 
constrained to apply the law as Congress has created and it 
cannot unlawfully extend benefits out of sympathy for a 
particular claimant.  See Kelly v. Derwinski, 3 Vet. App. 
171, 172 (1992); 38 U.S.C.A. § 7104(c).  Here, the 
preponderance of the evidence is against the claim of 
entitlement to waiver of recovery of the overpayment.  The 
evidence supports the finding that the appellant acted in bad 
faith by failing to report her income to VA with the 
intention of retaining benefits to which she was not 
entitled, and establishes that her actions caused a loss to 
the government.  Because the preponderance of evidence 
substantiates a finding of bad faith on behalf of the 
appellant, a waiver of recovery of an overpayment in the 
amount of $21,872 is precluded by law, regardless of the 
appellant's current financial status or any other elements.  
The appeal is denied.  38 U.S.C.A. §§ 5107, 5302; 
38 C.F.R. §§ 1.963, 1.965.



ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $21,872 is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

